   l.Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 1 of 19 PageID #:1




                       UNITED STATES DISTRICT COURT ...TTTaF KENNELLY
                       NORTHERN DISTRICT OF ILLINOIS JUUT"-
                             EASTERN OrfrrSION              SUDGE IIARJN{I
                                                            *OOrrr*E
UNITED STATES OF AMERICA

       v.
                                           I*"1gcR                          639
                                           )   Violations: Title 26, United States
NUSRAT H. CHOUDHRY,                        )   Code, Sections 7206(l) and 7206(2);
   also known as "Nusrat Choudhri"         )   Title 18, United States Code Section
                                           )   1512(c)(1)

                                                                     FTLED
                                    COUNT ONE
                                                                         ,lilti 'L) S 2{il$   d7'
       The SPECIAL JULY 2018 GRAND JURY charges:
                                                                       IHOMA$G BRU ON
                                                                                        couRT
       1. At times material to this indictment:                    cLEtiK. u.s btsrntcr

             a.     Since at least 20L3, defendant NUSRAT H. CHOUDHRY has held

an ownership interest in multiple gas stations located in the Chicago area, including

gas stations at the following add.resses: 2074 East Sibley, Calumet City, Itlinois

("Calumet City Gas and Food, Inc." and "NRS Gas & Food, Inc."); 7059 South State

Street, Chicago, Illinois ('Yale Gas & Food, Inc."); and 150 West 63rd Street, Chicago,

Illinois ("Englewood Gas and Food, Inc.") (collectively, the "Choudhry Gas Stations").

             b.     From at least 2013 to August 20L7, NUSRAT H. CHOUDHRY

hired individuals to operate the Choudhry Gas Stations (the "Gas Station
Operators"). NUSRAT H. CHOUDHRY instructed the Gas Station Operators to

report on a monthly basis regarding the profits and losses of the Choudhry Gas

Stations.
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 2 of 19 PageID #:1




             c.    NUSRAT H. CHOUDHRY instructed the Gas Station Operators

to make monthly    cash payments    to   NUSRA.T   H.   CHOUDHRY based on the

profitability of the gas station. NUSRAT H. CHOUDHRY instructed the Gas Station

Operators to deliver the monthly cash payment to another gas station owned by

NUSRAT H. CHOUDHRY at 25t West 63rd Street, Chicago, Illinois.

            al.    NUSRAT H. CHOUDHRY instructed the Gas Station Operators

to maintain ledgers and record the monthly cash payments as "office expenses."
NUSRAT H. CHOUDHRY instructed the Gas Station Operators to record these

payments in the ledger as smaller amounts spread over several days to conceal the

nature of the monthly lump sum payments.

            e.     Between at least 20L3 and 20L7, NUSRA.T H. CHOUDHRY

retained the services of an accountant to prepare his Form 1040 individual federal

income tax return and the Form 1120 federal corporate income tax returns for the

Choudhry Gas Stations.

            t.     Each year, NUSRA,T        H. CHOUDHRY    delivered records and

information to the accountant for the purpose of preparing the annual Form 1040

United States Individual Income Tax Return. Each year, defendant provided records

and information to the accountant regarding his income foom various sources, but

concealed from the accountant the monthly cash payments defendant had received

from the Choudhry Gas Stations.




                                         2
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 3 of 19 PageID #:1




              g.    Based upon the false and incomplete infgrmation that defendant

provided to his accountant, the accountant prepared and fi.Ied Form 1040 United

States Individual Income Tax Returns for defendant that substantially understated

the defendant's income by hundreds of thousand.s of dollars each year.

              h.    Each year, NUSRA.T H. CHOUDHRY delivered records            and.


information to the accountant for the purpose of preparing the annual Form l72O

United States Corporation Income Tax Returns for the Choudhry Gas Stations. Each

year, defendant provided records and information to the accountant regarding the

income received by the Choudhry Gas Stations, but concealed from the accountant

the income received. by the Choudhry Gas Stations that was paid out in monthly cash

payments to the defendant.

              i.    Based upon the false and incomplete information that defendant

provided to his accountant, the accountant prepared and fiIed Form 1120 United

States Corporation Income Tax Returns for the Choudhry Gas Stations that

substantially understated the corporations' income each year.

      2.      On or about September 3, 2013, in the Northern District of lllitrois,

Eastern Division,


                             NUSRAT H. CHOUDHRY,

defendant herein, willfully made and subscribed, and caused to be made and

subscribed,   a United States Individual   Income Tax Return (Form 1040 with

schedules and attachments) for the calendar year 2012, which return was verifi.ed by
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 4 of 19 PageID #:1




a written declaration that   it was made under penalties   of perjury, and filed   with the

Internal Revenue Service, which return defendant did not believe to be true and

correct as to every material matter, in that the return falsely stated on Line 22      that

the total income was $180,387, when, as defendant knew at the time was false, in

that the amount of total income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(l).




                                          4
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 5 of 19 PageID #:1




                                     COUNT TWO

      The SPECIAL JULY 2018 GRAND JURY turther charges:

       1.     Paragraph 1 of Count One is incorporated here.

      2.      On or about   April LO,zll4,in the Northern District      of lllinois, Eastern

Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, willfully made and subscribed, and caused to be made and

subscribed,   a United States Individual Income Tax Return (Form                1040 with

schedules and attachments) for the tax year 20L3, which return was verified by a

written declaration that it was made under penalties of perjury, and filed with the

Internal Revenue Service, which return defendant did not believe to be true and

correct as to every material matter, in that the return falsely stated on Line 22 that

the total income was $141,924, when, as defendant knew at the time, was false, in

that the amount of total income substantially exceeded that amount;

      In violation of Title 26, United States   Cod.e,   Section 7206(L).
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 6 of 19 PageID #:1




                                  COUNT THREE

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.    Paragraph 1 of Count One is incorporated here.

      2.     On or about June 25, 2014, in the Northern District of Illinois, Eastern

Division,

                             NUSRAT H. CHOUDHRY,

defendant herein, did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), of

Calumet City Gas & Food, Inc., for the calendar year 20L3. The return was false and

fraudulent as to a material matter in that the return falsely stated on Line 11 that

the total income was $434,391 and falsely stated on Line 28 that the total taxable

income was $10,317, when defendant knew that the amount of income and total

taxable income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(2).
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 7 of 19 PageID #:1




                                   COUNT FOUR

      The SPECIAL JULY 20L8 GRAND JURY further charges:

       1.    Paragraph 1 of Count One is incorporated here.

      2.     On or about February 20, 2074, in the Northern District of Illinois,

Eastern Division,

                             NUSRAT H. CHOUDHRY,

defendant herein, did wilIfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), ofYale

Gas & Food, Inc., for the calendar year 2013. The return was false and fraudulent as

to a material matter in that the return falsely stated on Line 11 that the total income

was $401,903, and falsely stated on Line 28that the total taxable income was $3,073,

when, as defendant knew at the time, was false, in that the amount of total income

and total taxable income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(2).




                                          7
      Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 8 of 19 PageID #:1




                                       COUNT FTYE

        The SPECIAL JULY 2018 GRAND JURY further charges:

         1.    Paragraph 1 of Count One is incorporat'ed here.

        2.     On or about   April   L5, 2I15,in the Northern District of Illinois, Eastern

Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, willfully made and subscribed, and caused to be made and

subscribed,    a United States Individual Income Tax Return (Form 1040 with
schedules and attachments) for the calendar year 2014, which return was verified by

a   written declaration that it was made under penalties of perjury, and frIed with the

Internal Revenue Service, which return defendant did not believe to be true and

correct as to every material matter, in that the return falsely stated on Line 22 that

the total income was $170,104, when, as defendant knew at the time, was false, in

that the amount of total income substantially exceeded that amount;

        In violation of Title 26, United States Code, Section 7206(L).




                                              8
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 9 of 19 PageID #:1




      The SPECIAL JULY 20L8 GRAND JURY further charges:

       1.    Paragraph 1 of Count One is incorporated here.

      2.     On or about March !1,20L5, in the Northern District of Illinois, Eastern

Division,

                             NUSRAT H. CHOUDHRY,

defendant herein, did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1L20 with schedules and attachments), of

Calumet City Gas & Food, Inc., Inc., for the calendar year 2014. The return was false

and fraudulent as to a material matter in that the return falsely stated on Line    11


that the total income was   $428   ,254, and.falsely stated on Line 28 that the total

taxable income was $5,680, when, as defend.ant knew at the time, was false, in that

the amount of total income and total taxable income substantially exceeded that

amount;

      In violation of Tit1e 26, United States Code, Section 7206(2).




                                           9
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 10 of 19 PageID #:1




                                    COUNT SEVEN

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.    Paragraph   1   of Count One is incorporated here.

      2.     On or about February 25, 2015, in the Northern District of Illinois,

Eastern Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, did willfully aid and assist in, and procure, counsel, and ad.vise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), ofYale

Gas & Food, Inc., for the calendar year 20L4. The return was false and fraudulent as

to a material matter in that the return falsely stated on Line 11 that the total income

was $400,236, and falsely stated on Line 28 that the total taxable income was

$10,783, when, as defendant knew at the time, was false, in that the amount of total

income and total taxable income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(2).




                                           10
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 11 of 19 PageID #:1




                                   COUNT EIGHT

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.     Paragraph 1 of Count One is incorporated here.

      2.      On or about March 4,2016, in the Northern District of Illinois, Eastern

Division,

                               NUSRA.T H. CHOUDHRY,

defendant herein, willfutly made and subscribed, and caused to be made and

subscribed,   a United States Individual Income Tax Return (Form 1040 with
schedules and attachments) for the calend.ar year 2015, which return was verifi.ed by

a written declaration that   it was made under penalties   of perjury, and filed   with the

Internal Revenue Service, which return defendant did not believe to be true and

correct as to every material matter, in that the return falsely stated on Line 22 that

the total income was $278,632, when, as defendant knew at the time, was fa1se, in

that the amount of total income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(L).




                                          11
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 12 of 19 PageID #:1




                                      COUNT NINE

      The SPECIAL JULY 2018 GRAND JURY further charges:

      1.     Paragraph l- of Count One is incorporated here.

      2.     On or about June 22, 20L6, in the Northern District of Illinois, Eastern

Division,

                                NUSRAT H. CHOUDHRY,

defendant herein, did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), of

Calumet City Gas &   Food.,   Inc., for the calendar year 2015. The return was false and

fraudulent as to a material matter in that the return falsely stated on Line 11 that

the total income was $323,880, and falsely stated on Line 28 that the total taxable

income was $1,778, when, as defend"ant knew at the time,.was false,         in that the

amount of total income and total taxable income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(2).




                                            12
      Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 13 of 19 PageID #:1




                                      COUNT TEN

        The SPECIAL JULY 2018 GRAND JURY further charges:

        1.     Paragraph 1 of Count One is incorporated here.

        2.     On or about February 27, 20L6, in the l.{orthern District of lllinois,

Eastern Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, did willfuIly aid and assist in, and procurei counsel, and advise the

preparation and presentation (o the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), ofYale

Gas & Food, Inc., for the calend.ar year 2Ot5- The return was false and fraudulent as

to a material matter in that the return falsely stated on Line 11 that the total income

was $381,4L9, and falsely stated on Line 28 that the total taxable income was

$tr5,530, when, as defendant knew at the time, was false, in that the amount of total

income and total taxable income substantially exceeded that amount;

  '     In violation of Title 26, United States Code, Section 7206(2).




                                           13
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 14 of 19 PageID #:1




                                   COUNT ELEVEN

      The SPECIAL JULY 2018 GRAND JURY turther charges:

      1.      Paragraph 1 of Count One is incorporated here.

      2.      On or about   April 18,2017, in the Northern District   of Illinois, Eastern

Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, willfully made and subscribed, and caused to be made and

subscribed,   a Uuited States Individual Income Tax Return (Form 1040 with
schedules and attachments) for the calendar year 2016, which return was verified by

a written declaration that   it was made under penalties of perjury, and filed with the

Internal Revenue Service, which return      d.efend.ant   did not believe to be true and

correct as to every material matter, in that the return falsely stated on Line 22 that

the total income was $211,914, when, as defendant knew at the time, was fa1se, in

that the amount of total income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(L).




                                           L4
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 15 of 19 PageID #:1




                                   COUNT TWELVE

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.       Paragraph 1 of Count One is incorporated here.

      2.        On or about June 6, 2017, in the Northern District of Illinois, Eastern

Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, did willfully aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with sched.ules and. attachments), of

NRS Gas     &   Food, Inc., for the calendar year   20t6. The return was false and
fraudulent as to a material matter in that the return falsely stated on Line 11 that

the total income was $449,27L, and falsely stated on Line 28 that the total taxable

income was -$5,383, when, as defendant knew        at the time, was false, in that the

amount of total income and total taxable income substantially exceeded that amount;

      In violation of Tit1e 26, United States Code, Section 7206(2).




                                           15
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 16 of 19 PageID #:1




                                  COUNT THIRTEEN

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.    Paragraph   1   of Count One is incorporated here.

      2.     On or about February 16, 2017, in the Northern District of Illinois,

Eastern Division,

                               NUSRAT H. CHOUDHRY,

defendant herein, did willfirlly aid and assist in, and procure, counsel, and advise the

preparation and presentation to the Internal Revenue Service, of a United States

Corporation Income Tax Return (Form 1120 with schedules and attachments), ofYale

Gas & Food, Inc., for the calendar year   20t6. The return was false and fraudulent   as

to a material matter in that the return falsely stated on Line 11 that the total income

was $360,834, and falsely stated on Line 28 that the total taxable income was

$10,830, when, as defendant knew at the time, was false, in that the amount of total

income and total taxable income substantially exceeded that amount;

      In violation of Title 26, United States Code, Section 7206(2).




                                           16
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 17 of 19 PageID #:1




                                 COUNT FOURTEEN

      The SPECIAL JULY 2018 GRAND JURY further charges:

       1.      At times material to the indictment:
                 a.   Paragraph 1 of Count One is incorporated here.

                 b.   No later than June 20L7, NUSRAT H. CHOUDHRY              became

aware     of a   fed"eral investigation   into the Choudhry Gas Stations, including
questioning of Gas Station Operator        A and others by agents from the Internal
Revenue Service.

                      In or about June    2017, NUSRAT   H. CHOUDHRY went to Yale

Gas & Food, Inc. and instructed Gas Station Operator A to destroy financial ledgers

Gas Station Operator      A had created for YaIe Gas &    Food, Inc, which contained

records   of cash payments made by Gas Station Operator A to NUSRAT                 H.

CHOUDRY. When Gas Station Operator A did not immediately do as directed,

NUSR"A.T    H. CHOUDHRY destroyed, mutilated and concealed the ledgers created for

Yale Gas & Food, Inc., including by physically ripping the ledgers, discarding the

Ied.gers and removing certain of the ledgers from Yale Gas & Food, Inc.

              d.      In or about June 2077, NUSRAT H. CHOUDHRY approached
Gas Station Operator A and told Gas Station Operator A that       if   agents from the

Internal Revenue Service came to talk to Gas Station Operator A, Gas Station

Operator A should falsely tell the agents that the cash payments made to NUSRAT




                                             77
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 18 of 19 PageID #:1




H. CHOUDHRY were for rent, or alternatively that the          cash payments were for

property tax and maintenance.

             e.     In or about June   2017, NUSRAT H. CHOUDHRY went to NRS

Gas and Food, Inc. and told Gas Station Operator B to destroy financial ledgers Gas

Station Operator B had created for NRS Gas and Food, Inc., which contained records

of cash payments made by Gas Station Operator B to NUSRAT H. CHOUDHRY.

NUSRAT H. CHOUDHRY also instructed Gas Station Operator B to falsely deny

making cash payments to NUSRAT H. CHOUDHRY              if   asked by agents from the

Internal Revenue Service.


      2.     In or about June 2017, in the Northern District of Illinois, Eastern
Division,

                             NUSRA.T H. CHOUDHRY,

defendant herein, did corruptly alter,' destroy, mutilate and conceal one or more

records, documents, and other objects, namely, financial ledgers maintained and

stored at Yale Gas & Food, Inc., and attempted to do so, with the intent to impair its




                                         18
    Case: 1:19-cr-00639 Document #: 1 Filed: 08/08/19 Page 19 of 19 PageID #:1




integrity and availability for use in an offrcial proceeding, namely federal grand jur-y

investigation 17 GJ 70 in the Northern District of Illinois,

      In violation of Title 18, United States Code, Section 1512(c)(1) arrd2.



                                               A TRUE BILL:



                                               FOREPERSON



UMTED STATES ATTORNEY




                                          19
